DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: Agricultural Planter and Inter-Furrow Straw Mulcher.
The disclosure is objected to because of the following informalities:
“Is” ([0004], line 1) should be “are”;
“Accounts” ([0004], line 2) should be “account”;
“2S0” ([0048], line 7) should be “20”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8
Claim 1 recites that the invention is “connected to a rack (3) through a suspension frame (1).”  As best understood in light of the disclosure, the seeder is not connected to the rack through the suspension frame, but rather the seeder is connected to the rack, which is connected to the suspension frame.  This disparity renders the claim uncertain as to how the components may be arranged.  For further examination, the claim will be interpreted such that the seeder is connected to a rack, and the rack is connected to a suspension frame. Claims 2-8 are rejected as dependent on a rejected base claim.
Claim 1 recites that a plurality of straw-crushing blades is fixed to the straw-crushing blade shaft in a gapless manner (lines 6-7).  This recitation is mirrored and not clarified in the specification.  As shown in the drawings, there are gaps between each blade fixture.  This disparity renders the claim uncertain as to how “gapless” may be interpreted.  For further examination, the claim will be interpreted such that the blades, in operation, work straw on the ground along the entire length of the blade shaft, leaving no unworked land strips.  Claims 2-8 are rejected as dependent on a rejected base claim.
Claim 1 recites that a plurality of straw-crushing guide assemblies are in a prow shape (lines 12-14).  This recitation is mirrored and not clarified in the specification.  A prow is defined as “the portion of a ship’s bow above water” or “the pointed or projecting front part of something such as a car or building” (Oxford Languages).  The recitation of a prow shape does not clearly impart structure to the claimed invention, and there is uncertainty regarding what specific qualities of a prow are being referred to.  For further examination, the claim will be interpreted such that the guide assemblies have a vertical edge at their front.  Claims 2-8 are rejected as dependent on a rejected base claim.
Claim 3 recites that a minimum distance between the guide plates and an outer diameter of rotation of the straw-crushing blades is 5-10 mm.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection 
Claim 5 recites the limitation "the rotary blade housing (15)" in line 5 and “the seeding belt rotary blade shaft (24)” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  For further examination, these features will not be considered.
Claim 8 recites the limitation "the rotary blade housing (15)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Traver (U.S. 2,455,147) in view of Dong (CN 104429236), Bridger (U.S. 3,797,418), Bonnell (U.S. 3,352,261), and Abbott (U.S. 2,727,452).
Regarding claim 1, Traver discloses (Fig. 1-2) a straw crushing and inter-furrow collecting-mulching no-tillage seeder, being connected to a rack (22, 23, 120’), wherein a straw crushing device (39), a fertilizer discharging device (150), and a furrowing (143) and seeding (154) device are sequentially arranged on the rack from front to back; the straw crushing device comprising a horizontal straw-crushing blade shaft (40) connected to the rack, and a plurality of straw-crushing blades (39) circumferentially fixed to the straw-crushing blade shaft along a full length of the shaft (Col. 2, lines 25-28); a crossbeam (where fertilizer tanks 150 are mounted to rack 120’) is arranged at the tail of the straw-crushing blades, a plurality of fertilizer distributors arranged on the crossbeam; the fertilizer discharging device comprising fertilizer tanks (150) installed on the rack, and the fertilizer dischargers located below the fertilizer tanks connected with the fertilizer distributors via fertilization tubes; the furrowing and seeding device comprising a rear connecting frame (123) arranged behind the rack and connected with a seeding rack (the rear portion of rack 120’) having seed tanks (above seeding seed dischargers 154) installed thereon, and land wheels (outermost wheels 160) arranged on two sides of the seeding rack; a plurality of seed dischargers (154) corresponding to the straw-crushing guide assemblies in number (Fig. 1) is arranged below the seed tank; a plurality of furrowing devices (143) corresponding to the fertilizer distributors in position and number is arranged below the 15seeding rack; the seed dischargers are connected with the furrowing devices via seed discharging tubes; and soil compaction devices (160) are correspondingly arranged behind the seed dischargers.
Traver does not disclose that the rack is connected to a suspension frame.  Dong discloses a sowing machine comprising a rack (5) connected to a suspension frame (1) and a seeding frame (26) arranged behind the rack and connected to the rack with a connecting frame (27).

Traver does not disclose a straw-crushing blade housing.  Bonnell discloses (Fig. 1) a combination agricultural machine comprising a rotary ground-working implement (22) comprising a shaft (24), blades (26), and a semicircular blade housing (30) circumferentially arranged outside the blades, wherein a tail of the blade housing is located on a same horizontal plane as the shaft.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a housing about the straw-crushing blades of Traver, as taught by Bonnell.  Doing so would prevent debris from soiling or damaging the seeder or an operator.
Traver does not disclose an adjustment crossbeam.  Abbott discloses (Fig. 1-5) tractor-mounted implement comprising an adjustment crossbeam (15) and a plurality of ground-working implements (24) arranged on the adjustment crossbeam having installation positions capable of being horizontally adjusted (Col. 1, lines 38-43; Col. 3, lines 4-7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange an adjustment crossbeam on the seeder of Traver for adjustment of the fertilizer discharge device/distributors and the furrowing and seeding device so as to adjust spacing between planting rows as desired.
Traver does not disclose the guide device as claimed.  Bridger discloses (Fig. 1-8) a minimum tillage planter comprising an opener share (61) having a vertical edge (63’) at its front and consisting of a rear vertical back plate (85) formed with a product port (125), and two front symmetrical oblique guide plates (77, 79); and a product discharger located below a product tank (21) is connected with the 
Regarding claim 2, Bridger further discloses (Fig. 1-8) that two symmetrical vertical shaping plates (67, 69) are connected to rear portions of the two symmetrical oblique guide plates (77, 79) of the opener share (61); and the back plate (85) is formed with an installation hole and is installed on the planter.  It would have been reasonable to one having ordinary skill in the art to further include these details of the opener share in the combination above.  As described above, it would have been obvious to install components of the fertilizer/seeder, such as the back plate taught by Bridger, on the adjustment crossbeam as taught by Abbott.
Regarding claim 3, the distance between the fertilizer distributors (150) and an outer diameter of rotation of the straw-crushing blades (39) of Traver (Fig. 1-2) is clearly at least 5 mm.
Regarding claim 5, Bonnell further discloses a powered gearbox (12) arranged at a front end of a rack (10), a power output shaft of the gearbox connected through belt transmission (14) and chain transmission (20) with the rotary ground-working implement shaft (22) and a bridge shaft (18) located above the rotary blade housing (30) in an axially parallel manner.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a powered gearbox on the rack of Traver as taught by Bonnell in order to drive any rotary implements, such as the straw-crushing device, using either direct belt/chain transmission or belt/chain transmission through a bridge shaft as taught by Bonnell.  This could prevent the apparatus of Traver from stalling due to the momentum required to drive the straw crushing device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Traver in view of Dong, Bridger, Bonnell, and Abbott as applied to claim 1 above, and further in view of Chen (CN 105917774).

Chen discloses a sowing apparatus wherein land wheels (7.1, 10.1) are connected with a first product discharger (6.1) through chain transmission, and the first product discharger is connected with a second product discharger (8.1) through chain transmission.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to connect the seed and fertilizer dischargers of Traver through chain transmission.  Doing so would discharge fertilizer at a controlled rate corresponding to the seed rate.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Traver in view of Dong, Bridger, Bonnell, and Abbott as applied to claim 1 above, and further in view of Smith (U.S. 4,044,841).
Traver in view of Dong, Bridger, Bonnell, and Abbott teaches the elements of claim 1 as described above, but does not teach a compression roller.  Smith discloses (Fig. 1-4) a rotary tiller wherein a front straw compression roller (14) is arranged in front of a rack which carries a tiller rotor (13).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange a compression roller in front of the rack of Traver as taught by Smith.  Doing so would aid in crushing and leveling standing straw ahead of the rack before the straw is crushed by the straw-crushing blades.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the 35 U.S.C. 112(b) issues described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradley (U.S. 2,556,072) (Fig. 3-4);
Weichel (U.S. 4,324,295) (Fig. 3-6);
Scott (U.S. 4,432,292) guide device (Fig. 1-3);
McGann (U.S. 5,375,541) (Fig. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671